Exhibit 10.1

Execution Version

CatchMark Timber Operating Partnership, L.P.

5 Concourse Parkway, Suite 2325

Atlanta, GA 30328

May 14, 2018

Creek Pine Holdings, LLC

c/o CatchMark Timber Operating Partnership, L.P.

5 Concourse Parkway, Suite 2325

Atlanta, GA 30328

Re:   Equity Commitment Letter

Ladies and Gentlemen:

Reference is made herein to that certain Crown Pine Purchase Agreement (as
amended, restated or otherwise modified from time to time pursuant to the terms
thereof, the “Purchase Agreement”), entered into concurrently herewith by and
among Creek Pine Holdings, LLC, a Delaware limited liability company (“Buyer”),
Crown Pine Parent, L.P., a Delaware limited partnership (“CP Parent”), Crown
Pine REIT, Inc., a Delaware corporation (“CP REIT”) and GPT1, LLC, a Delaware
limited liability company (“GPT1”), and together with CP Parent and CP REIT,
collectively the “Sellers” and each a “Seller”), Crown Pine Timber 1, L.P., a
Delaware limited partnership (the “Company”), pursuant to which, upon the terms
and subject to the conditions set forth therein, the Buyer will acquire from the
Sellers and the Sellers will sell to the Buyer all of the issued and outstanding
Partnership Interests. Each capitalized term used but not otherwise defined
herein shall have the meaning ascribed to such term in the Purchase Agreement.
This letter agreement (this “Letter”) is being delivered by the Person set forth
on the signature page hereto (“Investor”), in connection with the execution of
the Purchase Agreement. Buyer and Investor are collectively referred to herein
as the “Parties” and each is individually referred to herein as a “Party.”

1.    Commitment. Subject to the terms and conditions set forth herein
(including, without limitation, the conditions set forth in Section 2 below),
Investor agrees that at the Closing, Investor will, or will cause one or more of
its assignees permitted by the terms hereof to, directly or indirectly,
contribute to Buyer an aggregate amount in immediately available cash funds
equal to $227,500,000 (such amount, as subject to adjustment below its
“Commitment”) in exchange for common equity interests. The Commitment shall be
reduced by fifty percent of the amount of financing under one or more additional
equity commitment letters entered into after the date hereof providing for the
issuance of additional preferred equity interests on terms and conditions not
less favorable to the Buyer than the External Equity Commitment Letters,
provided that in no event shall the amount of the Commitment be less than
$200,000,000. The Commitment, together with the proceeds of the External
Financing (and the proceeds of any



--------------------------------------------------------------------------------

Alternate Financing contemplated by Section 7.4 of the Purchase Agreement) shall
be used by Buyer for the purpose of funding the payments required to be made by
the Buyer on the Closing Date pursuant to Section 2.1, Section 9.3(a) and
Section 9.3(b) of the Purchase Agreement (collectively, the “Closing Payments”).
To the extent that Investor shall have previously funded or caused to be funded
all or a portion of the Earnest Money Deposit in accordance with Section 1.3 of
the Purchase Agreement, Investor’s Commitment shall be reduced by the amount of
the Earnest Money Deposit so funded, and such funding of the Earnest Money
Deposit shall in no event be deemed to constitute a waiver or satisfaction of
the terms and conditions set forth herein (including, without limitation, the
conditions set forth in Section 2 below); provided, that, for the avoidance of
doubt, the obligation of Buyer to fund, and any amounts funded in respect of,
the Earnest Money Deposit shall not be subject any terms, conditions or
provisions of this Letter (including, without limitation, the conditions set
forth in Section 2 below). Investor may effect the contribution to the Buyer of
its Commitment directly or indirectly through one or more Affiliates or other
designated co-investors; provided, however, that the ability of Investor to
effect the contribution of its Commitment through such Affiliates or other
co-investors will not in any way limit, relieve or otherwise affect any of
Investor’s obligations hereunder (including the obligation to funder the entire
Commitment to the Buyer hereunder); and provided, further, that Buyer shall not
(and, in connection with any exercise of Sellers’ rights under the final
sentence of Section 3 hereof, the Sellers shall not) be required to seek to
enforce its rights against such Affiliates’ or other co-investors’ obligations
prior to seeking to enforce its rights against Investor to require Investor to
fund the entire commitment hereunder. Notwithstanding anything else to the
contrary in this Letter, under no circumstances shall (i) Investor be obligated
pursuant to this Letter to contribute to, purchase equity or debt securities of
or otherwise provide funds to Buyer or any other Person, including TexMark
Timber Treasury, L.P., a Delaware limited partnership, in any amount in excess
of Investor’s Commitment, or (ii) the aggregate liability of Investor under this
Letter exceed Investor’s Commitment.

2.    Conditions. The obligation of Investor to fund its Commitment under this
Letter is subject solely to (i) the satisfaction in full of all of the
conditions precedent to the obligations of Buyer set forth in Sections 8.1 and
8.2 of the Purchase Agreement (other than those conditions precedent that by
their nature are to be satisfied at the Closing, but subject to the concurrent
satisfaction of such conditions precedent at the Closing) or, to the extent not
satisfied, such conditions precedent shall have been waived by Buyer, (ii) the
prior or concurrent receipt by Buyer of the net cash proceeds of the Debt
Financing (or the agent for the lenders in respect of the Debt Financing having
confirmed that the Debt Financing will be funded subject only to the funding of
the Equity Financing), (iii) the prior or concurrent receipt by Buyer of the
proceeds of the External Equity Financing contemplated by the External Equity
Commitment Letters solely to the extent such proceeds, as to the External Equity
Financing contemplated by any specific External Equity Commitment Letter, when
added to the proceeds of the Commitment hereunder, the External Equity Financing
contemplated by each of the other External Equity Commitment Letters and the
Debt Financing, are necessary to consummate the Closing in accordance with the
Purchase Agreement (or each of the providers of the External Equity Financing
pursuant to the External Equity Commitment Letters having confirmed that the
financing contemplated by the External Equity Commitment Letter will be funded
in not less than such amount subject only to the funding of the financing
contemplated by this Letter, the External Equity Financing contemplated by each
of the other External Equity Commitment

 

2



--------------------------------------------------------------------------------

Letters and the Debt Financing), and (iv) the concurrent or substantially
concurrent consummation of the Closing pursuant to the Purchase Agreement;
provided, that, for the purposes of the condition set forth in clause
(iii) above as to the External Equity Financing contemplated by a specific
External Equity Commitment Letter, such condition shall be deemed satisfied for
all purposes of this Letter to the extent that an injunction, specific
performance or other equitable relief has been granted by a court of competent
jurisdiction with respect to such investor in respect of such External Equity
Commitment Letter and such obligation of Investor shall have been funded, or
shall be funded substantially concurrently with the funding of the Commitment
hereunder, in accordance with such equitable relief granted.

3.    Third Party Beneficiaries. This Letter shall inure to the benefit of and
be binding upon Buyer and Investor. Except as provided in Section 5 (with
respect to which each Non-Recourse Party (as defined below) shall be a third
party beneficiary) and as set forth in the immediately following sentence, the
Parties hereby agree that their respective representations, warranties and
covenants set forth herein are solely for the benefit of the Parties hereto and
their respective successors and permitted assigns, in accordance with and
subject to the terms of this Letter, and this Letter is not intended to, and
does not, confer upon any Person other than the Parties hereto and their
respective successors and permitted assigns any benefits, rights or remedies
hereunder or any rights to enforce the Commitment of Investor or any provision
of this Letter. Notwithstanding anything to the contrary set forth herein,
Investor acknowledges and agrees that (i) the Sellers are express and intended
third party beneficiaries of this Letter and (ii) the Sellers are entitled to
seek an injunction or injunctions, specific performance or other equitable
relief to prevent breaches of this Letter and to enforce specifically the terms
and provisions hereof, including the right to specifically enforce, (x) subject
to the satisfaction of the conditions set forth in Section 2 of this Letter, the
obligations of Investor to fund its entire Commitment hereunder) and (y) the
obligations of each of Buyer and the Investor that is a signatory hereto to
comply with the provisions of Section 6 and Section 10 of this Letter, and not
for any other purpose whatsoever (including any claim for monetary damages
hereunder).

4.    Termination. This Letter and all of the obligations of each Party
hereunder will terminate automatically and immediately upon the earliest to
occur of (a) the consummation of the Closing and the funding in full of the
Commitment pursuant to the terms hereof, (b) the valid termination of the
Purchase Agreement in accordance with its terms, and (c) the date that any
Seller, any Company or any of their Affiliates asserts in any Legal Proceedings
any claims (in law or equity) against Investor or any Non-Recourse Party (as
defined below) of any claim, in each case other than a Retained Claim, relating
to this Letter, the Purchase Agreement or any of the transactions contemplated
hereby or thereby (including in respect of any oral representations made or
alleged to be made in connection therewith) that are expressly prohibited by
Section 5 below. Upon the valid termination of this Letter in accordance with
this Section 4, all obligations hereunder will terminate and no Party shall have
any liability whatsoever hereunder to any Person.

5.    Non-Recourse Parties.

(a)    Notwithstanding anything expressed or implied in this Letter to the
contrary, and notwithstanding the fact that Investor or its assignees are
limited partnerships, limited liability companies or corporations, each Party,
by its acceptance of the benefits hereof, covenants, agrees

 

3



--------------------------------------------------------------------------------

and acknowledges for itself and its Affiliates from time to time that (i) no
Persons other than the Investor and Buyer shall have any obligation hereunder or
in connection with the transactions contemplated hereby and (ii) no recourse
hereunder or under any documents or instruments delivered in connection herewith
or in respect of any oral representations made or alleged to be made in
connection herewith or therewith, in each case, shall be had against any
(1) former, current or future equity holder (whether a limited or general
partner, member, stockholder or otherwise), controlling person, director,
officer, employee, agent, manager, representative or Affiliate of Investor
(other than Buyer) or (2) former, current or future equity holder (whether a
limited or general partner, member, stockholder or otherwise), controlling
person, director, officer, employee, agent, manager, representative or Affiliate
of any of the Persons listed in the preceding clause (1) (such persons,
collectively but specifically excluding Investor and Buyer, the “Non-Recourse
Parties”), whether by the enforcement of any assessment, by any legal or
equitable proceedings or by virtue of any applicable Law, whether by or through
attempted piercing of the corporate, limited liability company, limited company
or limited partnership veil, by or through a claim by or on behalf of Buyer
against Investor or any of the Non-Recourse Parties, by or through any Seller
against Investor or any of the Non-Recourse Parties, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any applicable
Law, or otherwise, in each case, other than a Retained Claim. For the purposes
hereof, the term “Retained Claim” means (i) any proceeding, litigation or claim
to specifically enforce the obligations of the Investor hereunder, and (ii) any
proceeding, litigation or claim in connection with the Non-Disclosure Agreement.

(b)    It is expressly agreed and acknowledged that, except with respect to any
Retained Claim, no personal liability whatsoever shall attach to, be imposed on,
or otherwise be incurred by any Non-Recourse Party, as such, for any obligations
of Investor under this Letter or any documents or instruments delivered in
connection herewith or in respect of any oral representations made or alleged to
be made in connection herewith or therewith or for any claim based on, in
respect of, or by reason of, such obligations or their creation, in each case.

6.    Assignment.

(a)    Buyer may not assign this Letter or its rights, interests or obligations
under this Letter, in whole or in part, without the prior written consent of
Investor and the Sellers, and any attempted assignment in derogation of the
foregoing shall be null and void and of no force and effect, provided that Buyer
may assign its rights, interests or obligations under this Letter without
further liability to one or more Affiliates of Buyer to whom Buyer has assigned
its rights, interests or obligations under the Purchase Agreement pursuant to,
and in accordance with, the last sentence of Section 14.3 of the Purchase
Agreement; provided that no such assignment shall be effective unless and until
the Closing shall occur and all amounts payable under Section 9.3(a) and 9.3(b)
of the Purchase Agreement are paid in full.

(b)    No Investor may assign this Letter or its rights, interests or
obligations hereunder, in whole or in part, without the prior written consent of
Buyer and each Seller; provided, however, that without the consent of Buyer or
the Sellers, Investor may (subject to the following proviso) assign its rights,
interests and obligations under this Letter to one or more of Investor’s
Affiliates; provided, further, that (i) no such assignment shall relieve
Investor of its obligations

 

4



--------------------------------------------------------------------------------

to fund the entire Commitment hereunder and (ii) Buyer shall not (and, in
connection with any exercise of Sellers’ rights under the final sentence of
Section 3 hereof, the Sellers shall not) be required to seek to enforce its
rights against any such assignee prior to seeking to enforce its rights against
Investor to cause Investor to fund its entire Commitment hereunder. Any
purported assignment or transfer in violation of the preceding sentence shall be
null and void and of no force and effect.

7.    Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Letter were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that Buyer shall be entitled to an injunction or injunctions
or other equitable relief to prevent breaches or threatened breaches of this
Letter by Investor and to enforce specifically against Investor the terms and
provisions of this Letter, but, with respect to Investor’s obligation to fund
the Commitment, only in the event that the conditions set forth in Section 2
hereof have been satisfied or waived in writing by Investor, and shall not be
required to provide any bond or other security in connection with any such
injunction or other relief. The Parties agree that Buyer shall not be entitled
to waive its rights to, or agree with any Person not to pursue, specific
performance against Investor where the conditions to funding set forth in
Section 2 hereof are satisfied. The remedies permitted under this Section 7
shall be addition to any other remedy to which Buyer is entitled at Law or in
equity. In addition, the Sellers shall be entitled to specifically enforce the
obligations of Investor hereunder directly against Investor as provided in the
last sentence of Section 3.

8.    Representations and Warranties. Investor represents and warrants to Buyer
that: (a) it is duly organized, validly existing and in good standing under the
applicable Laws of the state or jurisdiction of its organization or formation;
(b) it has the requisite capacity, power and authority to execute and deliver
this Letter and to perform its obligations hereunder; (c) the execution and
delivery of this Letter by it and the performance of its obligations hereunder
have been duly and validly authorized and approved by all necessary corporate
action, and no other proceedings or actions on the part of it are necessary
therefor; (d) this Letter has been duly and validly executed and delivered by it
and, assuming the due authorization, execution and delivery of this Letter by
the other Parties hereto, constitutes a legal, valid and binding agreement of it
enforceable against it in accordance with its terms (subject, in the case of
enforceability, to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other Laws affecting creditors rights generally
and general principles of equity); (e) all consents, approvals, authorizations,
permits of, filings with and notifications to, any Governmental Authority
necessary for the due execution, delivery and performance of this Letter by it
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by, and no notice to or filing with, any Governmental
Authority is required in connection with its execution, delivery or performance
of this Letter; (f) the execution and delivery of this Letter by it and the
performance by it of its obligations hereunder do not and will not (i) violate,
conflict with or constitute a default under the Organizational Documents of
Investor, (ii) violate or conflict with in any material respect any Laws
applicable to Investor, or (ii) result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to the loss of
any benefit under, any material contract to which Investor is a party, except to
the extent such violation, default does not prevent or materially delay or
impair Investor’s ability to perform its

 

5



--------------------------------------------------------------------------------

obligations under this Letter, and (g) Investor has and will have until such
time that its Commitment is terminated pursuant to the terms hereof
(i) immediately available funds, or (ii) the legally enforceable (subject to the
General Enforceability Exceptions) right to call and obtain funds from one or
more third parties, as applicable, upon no more than ten (10) Business Days’
notice (without any conditions that would materially interfere with the
Investor’s ability to obtain such funds), in an amount in excess of Investor’s
Commitment under this Letter.

9.    Confidentiality. The existence of this Letter and the contents hereof
shall be treated as strictly confidential by Buyer and Investor, and this Letter
may not be disclosed, distributed, circulated, quoted or referred to in any
document by Buyer or Investor or any of their respective Affiliates except with
the prior written consent of the other Parties; provided, however, that the
existence of this Letter and the contents hereof may be disclosed, without the
prior consent of any Party (i) in the Purchase Agreement and the agreements
regarding the External Financing, (ii) to the Sellers or the Debt Financing
Sources, provided that each Seller or Debt Financing Source agrees to keep such
information confidential to the extent provided in the Purchase Agreement,
(iii) by Buyer, Investor or any Seller to its Representatives (as defined below)
whom Buyer, Investor or such Seller reasonably determines need to know such
information, provided that such Representatives are informed of the confidential
nature of this Letter and agree to keep such information confidential on terms
that are substantially identical to the terms contained in this Section 9, (v)
to the extent required by applicable Law, the applicable rules of any national
securities exchange or in connection with any filing with the Securities and
Exchange Commission relating to the transactions contemplated by the Purchase
Agreement, or (vi) in connection with the enforcement of any obligations or
rights under this Letter. As used in this Letter, the term “Representative”
shall mean, with respect to any Party, such Party’s Affiliates and such Party’s
and its Affiliates’ respective partners, members, directors, officers,
employees, potential financing sources and lenders, advisors (including without
limitation, financial, legal and accounting advisors and consultants), agents,
and representatives.

10.    Amendment; Entire Agreement. This Letter may not be amended, modified,
restated or waived without the prior written consent of each of Buyer, Investor
and the Sellers. This Letter contains the entire agreement between the Parties
and supersedes all prior agreements, understandings and statements, written or
oral, between or among any of the Parties with respect to the subject matter
hereof and the transactions contemplated hereby, provided that the Investor may
increase (but not decrease) the amount of the Commitment of the Investor
hereunder without the prior written consent of Buyer or the Sellers.

11.    Severability. If any term or other provision of this Letter is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Letter shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Buyer, Investor and the
Sellers shall negotiate in good faith to modify this Letter so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

6



--------------------------------------------------------------------------------

12.    Governing Law; Jurisdiction. This Letter, and all claims or causes of
actions based upon, arising out of, or related to this Letter, including issues
and questions concerning the construction, validity, interpretation and
enforceability of this Letter, shall be governed by and construed in accordance
with the Laws of the State of New York, without giving effect to any choice or
conflict of Law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of New York. In addition, each of the parties hereto
irrevocably agrees that any action with respect to this Letter and the rights
and obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Letter and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Supreme Court of the State of New
York, New York County, or, only if such court declines to accept jurisdiction
over a particular matter, then in the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan, in the City
of New York, or if jurisdiction is not then available in the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, in the City of New York (but only in such event), then in any New
York state court sitting in New York County, and, in each case, appellate courts
therefrom. Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Letter or
any of the transactions contemplated by this Letter in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Letter, (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason, (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable Law, any claim that (x) the suit, action or proceeding
in such court is brought in an inconvenient forum, (y) the venue of such suit,
action or proceeding is improper (unless such suit, action or proceeding is not
brought in accordance with this Section 12) or (z) this Letter, or the subject
matter hereof, may not be enforced in or by such courts.

13.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

14.    Counterparts. This Letter may be executed in any number of counterparts
and by the Parties in separate counterparts (including by facsimile or via email
by .pdf delivery), with each such counterpart when executed being deemed to be
an original instrument, and all such counterparts taken together constituting
one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

7



--------------------------------------------------------------------------------

Sincerely, INVESTOR: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.      By:
CATCHMARK TIMBER TRUST, INC.      its General Partner      By:  

/s/ Brian M. Davis

  Name:  Brian M. Davis  

Title:    Senior Vice President and

             Chief Financial Officer

 

Agreed to and accepted: BUYER: CREEK PINE HOLDINGS, LLC    By: TIMBERLANDS II,
LLC, as Sole Member          By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.,
as Manager                By: CATCHMARK TIMBER TRUST, INC., as General Partner

 

               By:  

/s/ Brian M. Davis

               Name:   Brian M. Davis                Title:  

Senior Vice President and

Chief Financial Officer

 

[Signature Page to Equity Commitment Letter]